Citation Nr: 0836649	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
service-connected scar of the lower lip. 

2.  Entitlement to an increased disability rating for 
service-connected right fourth metacarpal fracture residuals, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1975 to August 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history 

In June 1995 the RO granted service connection for fracture 
residuals of the right third metacarpal bone.  A 
noncompensable disability rating was established.
The veteran was awarded a 10 percent disability rating by way 
of an April 1999 VA rating decision. 

In October 1995 the RO granted service connection for a scar 
of the lower lip.  A noncompensable disability rating was 
established. 

In January 2006 the veteran sought an increased rating for 
his lower lip scar and right metacarpal fracture residuals.  
His claims were denied in the above-mentioned May 2006 rating 
decision.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.
 



Clarification of issue on appeal

The veteran was granted service connection for fracture 
residuals of the third metacarpal bone.  During the February 
2006 VA examination, the examiner noted that the fracture 
"has been variously described in medical reports as the 
third metacarpal whereas in other reports, it is described as 
the fourth metacarpal."  
The examiner stated that based on a review of the medical 
evidence and a physical examination "the fracture of the 
right hand of the veteran is that of the fourth metacarpal."  
This was confirmed during the May 2008 hearing, when the 
veteran identified the injury has his right ring finger.  See 
the May 2008 hearing transcript, page 8.  Therefore, the 
issue is as stated on the title page.

Issues not on appeal

In a July 2007 rating decision the RO denied the veteran's 
claim of entitlement to service connection for a right 
hand/wrist disability.  The RO also found that the veteran 
had not submitted new and material evidence and refused to 
reopen a previousy denied claim of entitlement to service 
connection for a left hand condition (also claimed as a wrist 
condition).  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with those decisions.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Thus, the only issues currently on appeal are the two listed 
on the first page of this decision.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's scar of the lower lip measures no more than two 
centimeters in length with no adherence to the underlying 
tissue, is not raised and is not disfiguring. 

2.  The evidence of record indicates that the veteran's right 
fourth metacarpal fracture residuals are manifested by 
arthritis of the distal interphalangeal joint and the 
proximal interphalangel joint; flattening of the fourth 
knuckle and a bony excrescence consistent with palmar 
deviation.  The medical evidence indicates that the veteran 
does not have diminished grip strength or a limited range of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected lower lip scar are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 
7800 (2007).

2.  The criteria for an increased disability evaluation for 
residuals of a fracture of the right fourth metacarpal have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5015, 5227, 
5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for a 
scar of the lower lip and right metacarpal fracture 
residuals.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated February 11, 2006, including a request for evidence 
that the service-connected disability has gotten worse. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The February 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the February 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in a letter from the RO 
dated May 15, 2008.  The Board recognizes that this letter 
was mailed to the veteran after adjudication of the claim by 
the RO.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, the veteran was provided with an opportunity to 
respond, specifically during the May 2008 hearing, wherein 
the veteran testified as to the impact his service-connected 
disabilities have had on his employment and daily life.  See 
the May 2008 hearing transcript, pages 7, 9, 10.  
Furthermore, the veteran had actual knowledge of the 
applicable ratings criteria.  Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores, 37, 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
provided the veteran with a VA examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.   

1.  Entitlement to an increased (compensable) rating for a 
service-connected scar of the lower lip. 

Relevant law and regulations 

Increased ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Specific schedular criteria

The veteran's service-connected scar of the lower lip is 
currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2007) [disfigurement of the head, face, or neck]. 

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002, 
see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in 
October 2008.  The October 2008 revisions are applicable to 
claims for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In 
this case, the veteran filed his increased claim in January 
2006.  Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable. 

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation. For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. See 
38 C.F.R. § 4.31 (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Diagnostic Code 7800 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a scar of the head, face or neck) 
but also because it provides specific guidance as to how 
symptoms of this disability are to be evaluated.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7800.

Schedular rating 

The veteran's service-connected scar of the lower lip has 
been assigned a noncompensable disability rating.  See 38 
C.F.R. § 4.31 (2007).  In order to warrant a 10 percent 
disability rating, there must be medical evidence of one 
characteristic of disfigurement.  

The medical evidence describes the veteran's scar as "no 
more than 2 cm in length, not raised, without abnormal 
pigmentation, with no adherence to the underlying tissue and 
not disfiguring in any way."  See the February 2006 VA 
examination report.  

There is no competent medical evidence to the contrary; no 
disfigurement is referenced anywhere in the veteran's 
treatment records.  The veteran has not presented any 
evidence of disfigurement.  Disfigurement was not noted by 
the undersigned during the personal hearing in May 2008.  
Accordingly, the criteria for the assignment of 10 percent 
disability rating are not met.

Because not one characteristic of disfigurement has been 
shown, it logically follows that the criteria for a 
disability rating higher than 10 percent, involving more 
characteristics of disfigurement, also are not met. The 
noncompensable disability rating will therefore be continued.  
See 38 C.F.R. § 4.31 (2007).

Hart consideration 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2007).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the veteran filed his increased rating claim in 
January 19, 2006.  Therefore, the relevant time period under 
consideration is from January 19, 2005 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
January 2005 to the present. 

The Board can find no evidence to support a finding that the 
lower lip scar was more or less severe during the appeal 
period.   The veteran has pointed to none.  Accordingly, the 
noncompensable disability rating currently assigned is 
appropriate from January 2005 to the present.  

Extraschedular consideration 

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for the service-connected scar of the lower lip.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected right metacarpal fracture residuals, 
currently evaluated as 10 percent disabling.

Relevant law and regulations 

The law and regulations pertaining to increased ratings in 
general has been set forth above and need not be repeated.

Specific rating criteria

Arthritis, due to trauma, substantiated by x-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007).  
For the purpose of rating disabilities due to arthritis, 
multiple involvements of the metacarpal joints are considered 
groups of minor joints ratable on parity with major joints.  
See 38 C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
However, in the absence of a limited range of motion, 
Diagnostic Code 5003 establishes a 10 percent disability 
rating for x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 [Ring or little 
finger ankylosis], favorable or unfavorable ankylosis of the 
little finger, of either the major or the minor hand, is 
noncompensable.  Use of this diagnostic standard also 
requires consideration as to whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.

Analysis

Assignment of diagnostic code

The veteran is currently rated as 10 percent disabling under 
Diagnostic Codes 5226-5010 [ankylosis of the long finger - 
traumatic arthritis].  See 38 C.F.R. § 4.27 (2007) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

Service treatment records indicate that the veteran fractured 
the base of his right third (later identified as the fourth) 
metacarpal in October 1976.  The RO has applied Diagnostic 
Code 5010 [arthritis, due to trauma].  The veteran's medical 
records indicate that minimal osteoarthritic changes exist in 
the distal interphalangeal joint and the proximal 
interphalangeal joint.  The record therefore supports the 
assignment of Diagnostic Code 5010, traumatic arthritis.  
Arthritis is rated based on limitation of the joint.  The 
service-connected right ring finger could therefore be rated 
under Diagnostic Code 5230, [limitation of motion, ring 
finger], which calls for the assignment of a noncompensable 
disability rating.

As noted above, Diagnostic Code 5227 [ankylosis of the ring 
finger] is more appropriate than Diagnostic Code 5226, 
because the medical and lay evidence indicates that the 
veteran fractured his ring finger.  As will be discussed 
immediately below, the veteran's ring finger is not in fact 
ankylosed.  Ankylosis is the "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987).  In any event, under this 
Diagnostic Code, ankylosis of any finger other than the 
thumb, index finger, or middle finger is not compensable.

Schedular rating

Neither Diagnostic Code 5227 nor Diagnostic Code 5230 allow 
for the assignment of a compensable disability rating.  
However, Diagnostic Code 5227 calls for the rater to consider 
whether evaluation as amputation is warranted and whether 
additional evaluation is warranted for limitation of motion 
of other digits or interference of the overall function of 
the hand.  The Board has therefore reviewed the evidence to 
see if more significant disability, in particular impacting 
the function of the hand, has been identified.

Upon examination in February 2006, the veteran did not 
display rotary or angular abnormality of his digits.  He was 
able to "get the volar pads of all lesser fingers well down 
into the palmar crease of his right hand" without apparent 
discomfort and did not strain when opening the metacarpal 
phalangeal joint. 

The February 2006 examination report describes the veteran's 
strength of grasp as "excellent."  There was no sensory 
loss in the right hand.  The VA examiner noted that there was 
a slight flattening of the fourth knuckle and a "bony 
excrescence consistent with palmar deviation" of the fourth 
metacarpal evidenced during palpation.  The examiner also 
noted that "there appears to be minimal, at most, swelling 
of a soft tissue nature." 

The Board acknowledges that the veteran has alleged that he 
has a diminished grip strength and will experience numbness 
in his right hand.  See the May 2008 hearing transcript, page 
5.  As noted above the February 2006 examination report 
describes the veteran's grip as excellent and did not 
identify any neurological impairments.  Accordingly, the 
medical evidence does not indicate that that such significant 
level of disability exists, or that any inability of the 
veteran to grip objects or experiences of numbness is a 
manifestation of the service-connected right fourth 
metacarpal disability.  Moreover, even if the Board accepts 
the veteran's reports of diminished grip strength and 
numbness, this hardly amounts to disability equivalent to 
amputation of the finger.  

In light of the medical evidence, which demonstrates normal 
ranges of motion and function of the fingers of the right 
hand, the Board sees no reason to rate the veteran's ring 
finger fracture residuals as amputation (Diagnostic Code 
5155) or to assign additional disability based on limitation 
of motion of other digits or limitation of function of the 
right hand, as none has been identified.

With respect to the findings of arthritis, as noted in the 
law and regulations section above, Diagnostic Code 5003 
allows for a 10 percent disability rating when the limitation 
of motion of arthritic joints is noncompensable under the 
appropriate diagnostic codes.  In the absence of a limited 
range of motion, Diagnostic Code 5003 establishes a 
10 percent disability rating for x-ray evidence of 
involvement of two or more minor joint groups. 

As noted above, the medical evidence does not indicate that 
the veteran has a diminished range of motion in his right 
hand.  Furthermore, the veteran's degenerative joint disease 
is confined to the distal interphalangeal joint and the 
proximal interphalangeal joint of his ring finger.  This 
constitutes one minor joint group.  See 38 C.F.R. § 4.45.  
Diagnostic Code 5003 requires x-ray evidence of arthritis in 
two minor joint groups in order for a 10 percent rating to be 
assigned.  
A compensable disability rating therefore cannot be assigned 
under Diagnostic Code 5003.  

Thus, after reviewing the medical evidence, the Board has 
concluded that a compensable disability rating cannot be 
assigned.  It appears that the RO erroneously determined that 
the veteran's index finger, rather than his ring finger, was 
involved, and improperly rated him under Diagnostic Code 5226 
(which allows for the assignment of a 10 percent rating 
rather than Diagnostic Code 5227 (which does not).  [The same 
situation applies with respect to Diagnostic Codes 5228 
versus 5229.]  

The Board will not further address this matter, leaving it to 
the RO to determine the proper course of action, including 
determining whether the current 10 percent rating is 
protected.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  An 
increased rating is therefore denied, but the Board leaves 
the currently assigned 10 percent rating undisturbed.

DeLuca considerations

As noted above, the Court has held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability. 38 C.F.R. § 4.40, 4.45 (2007); DeLuca, supra. 

The Diagnostic Codes 5227 and 5230 provide for a maximum zero 
percent disability rating.  DeLuca considerations are 
therefore inapplicable.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

In any event, there is no objective medical evidence that 
this disability is productive of any significant functional 
impairment. 

Hart considerations

As noted above, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. See 
Hart, supra. 

In this case the veteran filed his increased rating claim in 
January 19, 2006.  Therefore, the relevant time period under 
consideration is from January 19, 2005 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
January 2005 to the present. 

After a careful review of the record the Board can find no 
evidence to support a finding that the fracture residuals of 
the fourth metacarpal were more or less severe during the 
appeal period.   The veteran has pointed to none.  Staged 
ratings are therefore not for application in this case. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected right fourth metacarpal fracture residuals.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the January 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's lower lip 
scar or ring finger fracture residuals.  The medical evidence 
fails to demonstrate that the symptomatology is of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the veteran's disabilities is specifically 
contemplated under the ratings criteria.  Accordingly, the 
Board finds that the veteran's disability picture has been 
contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his lower lip scar or ring finger 
fracture residuals; in fact, it does not appear that the 
veteran has been hospitalized at all for these disabilities.  

With respect to employment, the record indicates that the 
veteran is a maintenance mechanic.  He has testified to 
difficulty sweeping or climbing ladders.  See the May 2008 
hearing transcript, page 10.  Therefore it is undisputed that 
the veteran's finger disability would have an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  In this case there is no evidence demonstrating a 
disability picture that would render the veteran unable to 
secure and follow a substantially gainful occupation.  There 
is no indication that the veteran has been unable to work due 
to his finger disability or his lower lip scar and there is 
nothing in the current objective evidence of record to 
indicate that the veteran's disabilities cause any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
a recognition that industrial capabilities are impaired].

Given the lack of evidence showing unusual disability with 
respect to the veteran's lower lip scar or ring finger 
fracture residuals, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  The Board therefore has determined that referral 
of the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted. 




ORDER

Entitlement to an increased (compensable) rating for the 
service-connected scar of the lower lip is denied. 

Entitlement to an increased disability rating for service-
connected right fourth metacarpal fracture residuals is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


